[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION(RE: MOTION TO DISMISS)
In this case, the plaintiff commenced this action by way of a Small Claims writ. Subsequently the matter was transferred to the regular docket of the Superior Court. Once a case is transferred to the regular docket, the pleadings must conform to the Civil Rules of Practice.
The defendant has moved to dismiss the action on the grounds that the plaintiff has not provided it with a recognizance for costs as required by Connecticut Practice Book § 52 and Connecticut General Statutes § 52-185, (permissible forms, for a recognizance are set forth in § 52-185).
Where no recognizance appears the writ is defective and subject to a Motion to Dismiss. § 51-185 (d).
This defect is, however, curable. Marciano v. Piel,22 Conn. App. 627, 631-32 (1990).
Accordingly, the plaintiff may cure this defect by filing an appropriate recognizance on or before January 23, 1998. If she does so, the Motion to Dismiss shall be denied. If she does not do so, the Motion to Dismiss shall be granted.
Klaczak